Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In this Title VII action alleging racial discrimination, Ralph L. Hayes appeals the district court’s order granting Lynchburg City School Board’s motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we deny Hayes’ motion for the appointment of counsel and affirm for the reasons stated by the district court. Hayes v. Lynchburg City Sch. Bd., No. 6:13-cv-00008-NKMRSB, 2014 WL 901213 (W.D.Va. Mar. 7, 2014). We deny as moot the School Board’s motion to quash. We dispense with oral argument because the facts and legal contentions are adequately *271presented m the materials before this court and argument would not aid the decisional process.

AFFIRMED.